Citation Nr: 1755995	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  10-32 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to higher initial evaluations for service-connected degenerative arthritis of the left shoulder, rated as noncompensable prior to December 16, 2014, and as 20 percent disabling since December 16, 2014.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel
INTRODUCTION

The Veteran served on active duty from October 1981 to February 1982, and from March 1985 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted entitlement to service connection for degenerative arthritis, left shoulder.  The Veteran appealed the issue of entitlement to initial compensable evaluation.  

In January 2015, the Veteran was afforded a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

The Board initially issued a decision with respect to these matters in April 2015, at which time the Board granted entitlement to a 20 percent evaluation effective December 16, 2014, but otherwise denied higher evaluations for this disability in an April 2015 decision.  

The Veteran then appealed the Board's April 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2016 Memorandum Decision, the Court vacated and remanded the April 2015 decision to the Board for further proceedings.  

Specifically, the Court found that the Board's April 2015 decision frustrated judicial review by failing to discuss a December 2009 private medical record and a November 2011 VA medical opinion, thereby preventing the Court from understanding the precise basis for the Board's determination that a higher disability rating was not warranted.  

In February 2017, the Board remanded the matter in order to provide the Veteran with another VA examination to assess the current severity of his service-connected degenerative arthritis of the left shoulder.  Such an examination was provided to the Veteran in May 2017.  As such, the Board concludes that the prior remand directive with respect to scheduling the Veteran for a VA examination has been substantially complied.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  

In this regard, the Board apologies for the delay in the full adjudication of this case. 


FINDINGS OF FACT

1.  Prior to December 16, 2014, the Veteran's service-connected degenerative arthritis, left shoulder, is shown to have been productive of a flexion and abduction to 90 degrees, but not motion limited to 25 degrees from the side, ankylosis of scapulohumeral articulation, or a fibrous union of the minor arm.

2.  Since December 16, 2014, the Veteran's service-connected degenerative arthritis, left shoulder, is shown to have been productive of a flexion and abduction to 90 degrees, but not motion limited to 25 degrees from the side, ankylosis of scapulohumeral articulation, or a fibrous union of the minor arm.


CONCLUSIONS OF LAW

1.  Prior to December 16, 2014, the criteria for an evaluation of 20 percent, and no more, for service-connected degenerative arthritis, left shoulder, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5200, 5201, 5202 (2016).

2.  Since December 16, 2014, the criteria for a rating in excess of 20 percent for service-connected degenerative arthritis, left shoulder, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to higher evaluations for his service-connected degenerative arthritis, left shoulder.  During his hearing, held in January 2015, he testified that he had symptoms that included a reduced range of motion as well as pain on movement.  He further indicated that he had sleep difficulties due to shoulder pain, and some episodes of locking.  

In August 2009, the RO granted entitlement to service connection for degenerative arthritis, left shoulder, evaluated as noncompensable, effective August 1, 2009.  An April 2015 Board decision granted an evaluation of 20 percent for service-connected degenerative arthritis, left shoulder, effective December 16, 2014, based on the results of a VA examination conducted on that date.  As such, the Board will first consider the propriety of the noncompensable evaluation assigned prior to December 16, 2014, and then assess the propriety of the 20 percent evaluation assigned since December 16, 2014.  

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such cases, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016).  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b). 

The Veteran's left shoulder disability has been evaluated by the RO under Diagnostic Codes 5003-5201.  See 38 C.F.R. § 4.27 (2014) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  This hyphenated diagnostic code may be read to indicate that degenerative arthritis is the service-connected disorder, and it is rated as if the residual condition is limitation of motion of the arm under Diagnostic Code 5201.

The record reflects that the Veteran is right-hand dominant.  As such, the Board finds that the Veteran's left upper extremity is his minor arm.  

Under Diagnostic Code 5200, a 20 percent rating is warranted for scapulohumeral articulation, ankylosis of, with favorable abduction to 60 degrees, can reach mouth and head (minor arm).

A 30 percent rating is warranted for scapulohumeral articulation, ankylosis of, intermediate between favorable and unfavorable (minor arm).  Id.

Under Diagnostic Code 5201, a 20 percent disability rating is warranted for limitation of motion of the major or minor arm at shoulder level, or limitation of motion of the minor arm midway between the side and shoulder level.  

When motion is limited to 25 degrees from the side, a 30 percent rating is warranted for the minor arm.  Id. 

Under Diagnostic Code 5202, for impairment of the humerus in the minor arm, a 20 percent rating is granted when there is malunion, with moderate or marked deformity of the minor arm, or where there are recurrent dislocations of the minor arm at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at shoulder level, or frequent episodes and guarding of all arm movements for the minor arm.  

A 40 percent rating is granted for fibrous union of the minor arm.  Id.

Under DC 5203, for impairment of the clavicle or scapula in the minor arm, a 10 percent rating is granted for malunion or nonunion without loose movement; a 20 percent rating is granted for nonunion with loose movement or for dislocation.

The normal range of motion of the shoulder is forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; external rotation from zero to 90 degrees; and internal rotation from zero to 90 degrees.  When the arm is held at the shoulder level, the shoulder is in 90 degrees of either forward elevation (flexion) or abduction.  38 C.F.R. § 4.71, Plate 1. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under Diagnostic Codes 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

In every instance in which the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Entitlement to a Compensable Evaluation Prior to December 16, 2014

The Veteran seeks a compensable evaluation for his service-connected degenerative arthritis of the left shoulder prior to December 16, 2014.  

A VA pre-discharge examination report, dated in April 2009, shows that the Veteran's left shoulder was noted to have flexion, and abduction, to 180 degrees each, and internal rotation, and external rotation, to 90 degrees each.  

A December 2009 private medical treatment record reported that the Veteran experienced pain with movement, particularly when lifting his arm.  The treatment report indicated that his shoulder joints exhibited full range of motion except as pain noted with abduction (even passive abduction).  Examination also revealed positive Hawkins impingement testing.  Otherwise, his range of motion was normal, albeit with some discomfort upon internal rotation.  

The Veteran was provided with a VA shoulder and arms conditions examination in November 2011, at which time he was diagnosed as having degenerative joint disease of the left shoulder.  The Veteran denied that flare-ups impacted the function of the shoulder and/or arm.  Range of motion testing revealed left shoulder flexion limited to 90 degrees (with objective evidence of painful motion at 90 degrees) and left shoulder abduction limited to 90 degrees (with objective evidence of painful motion at 90 degrees).  The Veteran was able to perform repetitive-use testing with three repetitions, with no additional limitation of range of motion of the shoulder or arm following repetitive-use testing.  However, the Veteran exhibited functional loss and/or functional impairment in the left arm manifested by less movement than normal as well as pain on movement.  There was no evidence of pain on palpation or guarding of either shoulder.  Muscle strength testing was normal upon abduction and forward flexion of the left shoulder.  There was no evidence of ankylosis of the glenohumeral articulation.  However, Hawkins impingement testing was positive for the left shoulder.  Empty-can testing, external rotation/infraspinatus strength testing, lift-off subscapularis testing, as well as crank apprehension and relocation testing were negative.  There was no history of instability or dislocation.  

The examiner opined that the Veteran's left shoulder condition did not impact his ability to work.  

Upon review of the record, the Board finds that, prior to December 16, 2014, the criteria for a 20 percent evaluation have been met.  The December 2009 private medical treatment record reported that the Veteran experienced pain with movement when lifting his arm.  In addition, the range of motion recorded at the November 2011 VA examination indicated that the Veteran exhibited flexion and abduction limited to 90 degrees (with objective evidence of painful motion at 90 degrees), and this appeared to show a limitation of motion "at shoulder level."  See Diagnostic Code 5201; 38 C.F.R. § 4.71a, Plate 1.  The Board therefore finds that the evidence is at least in equipoise, and that the criteria for a rating of 20 percent have been met.

However, a rating in excess of 20 percent is not warranted prior to December 16, 2014.  Under Diagnostic Code 5201, a 30 percent evaluation is warranted when motion is limited to 25 degrees from the side.  However, there is no evidence to show such a limitation of motion.  In addition, there is no evidence to show that his left shoulder disability is productive of ankylosis of scapulohumeral articulation, or a fibrous union.  Diagnostic Codes 5200, 5203.  In this regard, the VA examination reports indicated that there was no ankylosis, and no malunion, nonunion, or fibrous union of the humerus.  

The Board also finds that there is no additional disability due to functional loss due to pain under 38 C.F.R. § 4.40 or additional disability due to functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 that would more nearly approximate the criteria for a disability evaluation in excess of 20 percent.  38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  Pain was noted to be present, but there was no significant change upon repetition.  Functional loss due to pain is rated at the same level where functional loss is impeded.  Stated another way, a range of motion may be possible beyond the point when pain sets in, but for rating the disability, only to the extent pain limits motion is considered.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The rating in fact compensates the Veteran for his functional loss due to his left shoulder pain.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Entitlement to an Evaluation in Excess of 20 Percent Since December 16, 2014

The Veteran also seeks an evaluation in excess of 20 percent for his service-connected degenerative arthritis of the left shoulder since December 16, 2014.  

The Veteran was provided with another VA examination in December 2014, at which time he was diagnosed as having degenerative joint disease and partial rotator cuff tendinosis of the left shoulder, which were both productive of merely mild functional limitation.  The Veteran's left shoulder was noted to have flexion, and abduction, to 90 degrees each, and internal rotation, and external rotation, to 45 degrees each.  The examiner noted that pain was noted upon examination during flexion, abduction, external rotation, and internal rotation, and that this pain caused functional loss manifested by the Veteran being limited to lifting a small grocery bag as well as overhead lifting.  The Veteran was able to perform repetitive use testing with at least three repetitions.  Although the examiner noted that there was additional functional loss or range of motion after three repetitions caused by pain and fatigue, range of motion findings recorded after three repetitions did not change.  The Veteran denied any flare-ups of the left shoulder.  Muscle strength testing during forward flexion and abduction revealed active movement against some resistance.  There was no evidence of muscle atrophy or ankylosis.  Hawkins impingement testing, empty-can testing, external rotation/infraspinatus strength testing, and lift-off subscapularis testing were all positive.  However, there was no shoulder instability, dislocation, or labral pathology suspected, nor was there any clavicle, scapula, acromioclavicular (AC) joint or sternoclavicular joint condition suspected.  

The Veteran was provided with his most recent VA examination in May 2017, at which time he was diagnosed as having left shoulder strain as well as degenerative arthritis of the left shoulder.  The Veteran denied flare-ups of the shoulder or arm as well as any functional loss or functional impairment of the shoulder or arm.  Range of motion testing revealed left shoulder flexion limited to 140 degrees, abduction limited to 140 degrees, external rotation limited to 70 degrees, and internal rotation limited to 70 degrees.  

Although the examiner acknowledged that the range of motion was abnormal, he indicated that the range of motion itself did not contribute to a functional loss.  No pain was noted upon examination, and there was no objective evidence of crepitus or localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran was able to perform repetitive-use testing with at least three repetitions, and there was no additional loss of function or range of motion after three repetitions.  The examiner indicated that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examiner specified that there was no evidence of pain on passive range of motion testing of the left shoulder, and no evidence of pain on non-weight bearing testing of the left shoulder.  Muscle strength testing revealed normal strength during both forward flexion and abduction, with no evidence of muscle atrophy or ankylosis.  There was no rotator cuff condition, instability, dislocation, or labral pathology suspected.  There was no evidence of conditions or impairments of the humerus.  The examiner opined that the Veteran's left shoulder disability did not impact his ability to perform any type of occupational task.

In this regard, it very important for the Veteran to understand that not all the evidence in this case, as noted above, supports the Veteran's current disability evaluation, or the grant below.  However, when taking into consideration all the Veteran's statements, over time, the Board can find that a 20 percent evaluation can be justified.  However, additional compensation beyond 20 percent is clearly not warranted.   

Under Diagnostic Code 5201, a 30 percent evaluation is warranted when motion is limited to 25 degrees from the side.  However, there is no evidence to show such a limitation of motion.  In addition, there is no evidence to show that his left shoulder disability is productive of ankylosis of scapulohumeral articulation, or a fibrous union.  Diagnostic Codes 5200, 5203.  In this regard, the VA examination reports indicated that there was no ankylosis, and no malunion, nonunion, or fibrous union of the humerus.  

The Board also finds that there is no additional disability due to functional loss due to pain under 38 C.F.R. § 4.40 or additional disability due to functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 that would more nearly approximate the criteria for a disability evaluation in excess of 20 percent.  38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  In fact, it is interesting to note that the DeLuca case involved a left shoulder.

In this case, pain was noted to be present, but there was no significant change upon repetition.  Functional loss due to pain is rated at the same level where functional loss is impeded.  Stated another way, a range of motion may be possible beyond the point when pain sets in, but for rating the disability, only to the extent pain limits motion is considered.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The rating in fact compensates the Veteran for his functional loss due to his left shoulder pain.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  Simply stated, without taking into consideration the Veteran's complaints of pain there would be little justification for the current evaluation, let alone a higher rating.  It is the Veteran's statements that provide a basis for the current evaluation as the medical evidence, as a whole, provides evidence against not only a higher evaluation, but some significant evidence against the current evaluation.  

The Board has considered the Veteran's statements that he should be entitled to increased initial evaluations.  He reported decreased function due to such symptoms as pain.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran is competent to report his musculoskeletal symptoms as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant an initial increased evaluation.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, more probative than the Veteran's assessment of the severity of his disability.  The examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disability, providing the basis to grant the claim to this point.  Again, the Board is not ignoring the Veteran's statements, as it is the Veteran's statements that provide a basis for the current evaluation.  It is important for the Veteran to understand that is it his complaints of pain that provide the basis for the current finding as objective medical evaluation, which indicated that the Veteran's left shoulder disability did not impact his ability to perform any type of occupational task, would not (overall) support even the current evaluation, let alone a higher evaluation.
 
Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extraschedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2016); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  Evaluations in excess of those currently assigned are provided for certain manifestations of the service-connected disability on appeal, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115. 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not show that his disability has caused him to miss a significant amount of work, or that it has resulted in any post-service hospitalization, or surgery.  In the April 2009 VA examination report, the Veteran reported that he was employed as a medical technician.  In a December 2014 VA back examination report, the Veteran reported that he has been retired since 2009.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The Board finds, therefore, that the Veteran's service-connected disability in issue is not shown to have resulted in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted. 

In deciding the Veteran's claim, the Board has considered the determination in Fenderson and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased initial evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluation should be increased for any other separate period based on the facts found during the whole appeal period, other than as noted.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period, other than as noted.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability on appeal such that an increased rating is warranted, other than as noted.

Finally, although the Veteran has submitted evidence of medical disability, and is presumed to have made a claim for the highest rating possible, he has not submitted evidence of his unemployability, or claimed to be unemployable due to the service-connected disability in issue.  The Veteran has reported that he retired in 2009.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  However, VCAA notice need not be provided, where, as here, the claim involves an initial assigned rating, because the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

The RO provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available records relevant to the issue on appeal have been obtained and have been associated with the Veteran's claims file.  The RO has obtained the Veteran's available service treatment records, as well as VA, TriCare, and non-VA medical treatment records.  The Veteran has been provided with three adequate VA examinations in November 2011, December 2014, and May 2017.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  To the extent that the December 2014 VA examiner stated that she was unable to provide an opinion as to whether pain, weakness, fatigability, or incoordination significantly limited functional ability during flare-ups, the Board finds that the examiner provided a sufficient rationale for her inability to provide the opinion.  Jones v. Shinseki, 23 Vet. App. 383 (2010).

In January 2015, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).   Here, during the January 2015 hearing, the undersigned VLJ identified the issue on appeal.  Also, information was solicited regarding the severity of the disability at issue, and the source of his treatment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the Board may proceed to adjudicate the claim based on the current record.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Prior to December 16, 2014, an evaluation of 20 percent, and no more, for service-connected degenerative arthritis, left shoulder, is granted, subject to the laws and regulations governing the award of monetary benefits.

Since December 16, 2014, an evaluation in excess of 20 percent for service-connected degenerative arthritis, left shoulder, is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


